Citation Nr: 1422597	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-41 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to December 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that, while the Veteran previously was represented by North Carolina Division of Veterans Affairs, in March 2012, the Veteran revoked this power-of-attorney and indicated that he would be representing himself.  The Board recognizes the change in representation.  38 C.F.R. § 20.1304.  

In June 2012, the Board denied an initial rating higher than 30 percent disabling for PTSD.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court vacated and remanded the issue of entitlement to an initial rating higher than 30 percent for PTSD further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of an initial rating in excess of 30 percent for PTSD.  
The evidence shows that the Veteran was last examined for compensation purposes in October 2008.  To ensure that the record reflects the current severity of his disability, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Simply put, the October 2008 examination report is now too remote to adequately address the severity of the Veteran's current disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment for PTSD since 2008.  Following receipt of that information, the AOJ should contact all facilities/providers in question, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the current level of severity of his PTSD.  The examiner is to provide a detailed report addressing the Veteran's pertinent medical history and current complaints, as well as the nature and extent of disability due to posttraumatic stress disorder.  A complete rationale for any opinions expressed must be provided.  The claims folder and access to Virtual VA must be made available to the examiner prior to completion of the examination.

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



